Citation Nr: 0706229	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, as a result of herbicide exposure.

2.  Entitlement to service connection for sleep disorder, to 
include as secondary to the service connected post traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left knee 
disability.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right hand 
disability.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for breathing problems.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for skin rash.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 until 
January 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2006, the undersigned 
Acting Veterans Law Judge conducted a hearing regarding the 
issues on appeal.  


FINDINGS OF FACT

1.  At the September 2006 hearing, prior to the promulgation 
of a decision in the appeal, the veteran requested a 
withdrawal of his appeal for entitlement to service 
connection for diabetes mellitus, type II, as a result of 
herbicide exposure.

2.  Giving the veteran the benefit of the doubt, his sleep 
disorder cannot be disassociated from his service connected 
PTSD.

3.  A January 1970 RO decision denied a claim of entitlement 
to service connection for left knee disability on the basis 
that the disability was not shown in service, and there was 
no nexus linking the disability to service.  A June 2000 
rating decision declined to reopen the claim of entitlement 
to service connection for left knee disability on the basis 
that new and material evidence had not been submitted 
establishing that the disability was incurred in or related 
to service.

4.  A June 2000 RO decision denied the claims of entitlement 
to service connection for right hand disability, breathing 
problems, and skin rash on the basis that the disabilities 
were not shown in service, and there was no nexus linking the 
disabilities to service.  

5.  A  January 2003 rating decision declined to reopen the 
claims of entitlement to service connection for left knee 
disability, right hand disability, breathing problems, and 
skin rash on the basis that new and material evidence had not 
been submitted establishing that the disabilities were 
incurred in or related to service.

6.  Evidence received since the June 2000 decision, although 
new, is not material as it does not include competent 
evidence suggesting that the veteran's left knee disability, 
right hand disability, breathing problems, or skin rash were 
incurred in or related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for diabetes mellitus, type 
II, as a result of herbicide exposure by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The requirements for secondary service connection for 
sleep disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006). 

3.  The evidence received since the RO's June 2000 decision 
is not new and material and the claim for service connection 
for a left knee disability is not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).

4.  The evidence received since the RO's June 2000 decision 
is not new and material and the claim for service connection 
for a right hand disability is not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).

5.  The evidence received since the RO's June 2000 decision 
is not new and material and the claim for service connection 
for breathing problems is not reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).

6.  The evidence received since the RO's June 2000 decision 
is not new and material and the claim for service connection 
for a skin rash is not reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on record at a hearing or in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. §§ 20.202, 20.204.  At the 
September 2006 travel board hearing, the veteran withdrew, on 
the record, his appeal for entitlement to service connection 
for diabetes mellitus, type II, as a result of herbicide 
exposure, and therefore, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this issue, and it is dismissed.

II.  Service Connection

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Secondary service connection claims are 
separate and distinct from direct service connection claims.  
Harder v. Brown, 5 Vet. App. 183 (1993).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

In February 2006, the veteran was granted service connection 
for PTSD.  The veteran has been diagnosed with insomnia and 
is currently taking sleep medication.  The veteran's PTSD 
treatment records consistently note that he is afraid to 
sleep because of his nightmares.

While the medical evidence of record does not contain an 
opinion expressly stating that the veteran's PTSD has caused 
or aggravated, his insomnia, none of the medical evidence of 
record contains an opinion that it has not, and virtually all 
of the relevant medical evidence notes the veteran's fear of 
sleeping because of PTSD related nightmares.  Resolving any 
doubt on the veteran's behalf, secondary service connection 
for a sleep disorder is warranted. 
 
III.  New and Material Evidence 

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, the claim shall 
be reopened, and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.  

The veteran filed his claim to reopen in February 2002.  The 
applicable law in this case defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
record evidence at the time of the last, final denial of the 
claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Id.  Evidence is 
presumed credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  In order to qualify for 
entitlement to compensation, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  The requisite link between a 
current disability and military service may be established, 
in the absence of medical evidence that does so, by medical 
evidence that links a current disability to symptoms that 
began in service and continues to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record. When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Evidence before the RO in 2000 included the veteran's service 
medical records which did not note any diagnosis or treatment 
of a left knee disability, right hand disability, breathing 
problems, or skin rash.  A 1969 post-service record noted the 
veteran suffered an injury to his left knee.  The RO denied 
service connection based on the lack of evidence that any of 
the veteran's claimed disabilities were incurred in or 
related to service.

In February 2002, the veteran filed to reopen his claim, and 
his available VA medical records were obtained.  Those 
records noted that the veteran complained of pain in his 
right hand and that he was diagnosed with degenerative joint 
disease of the right hand.  In a February 2003 record, the 
veteran stated that he had experienced pain in his right hand 
for the last ten years.  Also of record was a December 2002 
entry that noted the veteran injured his left knee in 1965.  
However, the statement is based solely on the veteran's 
testimony and not a review of his claim's file.  
Additionally, the examiner did not relate the veteran's 
current left knee disability to his military service.  The 
medical records did not address whether any of the veteran's 
claimed conditions were incurred in or related to his active 
military service.  
   
In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last final decision on the merits of the 
veteran's service connection claims was the RO's June 2000 
decision.  That decision denied service connection because 
the evidence did not show that the veteran's left knee 
disability, right hand disability, breathing problems, or 
skin rash were incurred in or related to the veteran's 
military service. 

Although the veteran's statements and VA medical records are 
new, they are not material.  As previously stated, material 
evidence constitutes existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
In this case, material evidence would consist of any evidence 
showing that the veteran's left knee disability, right hand 
disability, breathing problems, or skin rash were incurred in 
or related to his active military service.  However, no such 
evidence has been submitted.  Therefore, the veteran has 
failed to submit new and material evidence sufficient to 
warrant a reopening of his claims.

IV.  Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and the representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
their possession that pertains to the claim.  Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  

In June 2002 and January 2004, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for both the request to reopen and the underlying 
claims for service connection.  Although there was no 
specified notice as to what constitutes new and material 
evidence in this case, see Kent v. Nicholson, 20 Vet. App. 1 
(2006), there was no resulting prejudice to the veteran.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  The 
veteran was informed by the January 2003 rating decision and 
July 2003 statement of the case as to what specific evidence 
was necessary to reopen his case and establish service 
connection, and the case was subsequently readjudicated 
without taint from the prior decisions.  In a March 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no known pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

The appeal for entitlement to service connection for diabetes 
mellitus, type II, as a result of herbicide exposure is 
dismissed.

Secondary service connection for a sleep disorder is granted.

Based on the failure to submit new and material evidence, the 
veteran's request to reopen his claim for service connection 
for left knee disability is denied. 

Based on the failure to submit new and material evidence, the 
veteran's request to reopen his claim for service connection 
for right hand disability is denied. 

Based on the failure to submit new and material evidence, the 
veteran's request to reopen his claim for service connection 
for breathing problems is denied. 

Based on the failure to submit new and material evidence, the 
veteran's request to reopen his claim for service connection 
for skin rash is denied. 






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


